Citation Nr: 1505766	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from July 1958 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for COPD.  (The Veteran testified at a Board hearing before the undersigned in April 2014; a transcript of that hearing is associated with the claims file.)  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was initially before the Board in September 2012 when the Board reopened a previously denied service connection claim and remanded the case for further development.  During the pendency of the remand, service connection for pulmonary fibrosis was awarded in a January 2013 rating decision.  The Veteran's COPD claim was returned to the Board for further appellate review in April 2013, when it was again remanded for further development; it was remanded in September 2013 and in May 2014.  

The focus heretofore has been on whether the Veteran has COPD that actually started during military service, began as a result of certain chemical exposures during service such as herbicides, or started after service as a result of service-connected pulmonary fibrosis.  Attention has not been given to other specific theories of entitlement; however, the Board notes that the Veteran stated in a December 2009 Declaration of Status of Dependents, VA Form 21-686c, that 

VA said I have COPD. . . . I lived in the trailer park at Camp Lejeune, N.C. [in 1958, 1969, 1968, 1969, and 1970, and VA has] said [that] benzene was in the water too.  So all my problems came from the Marine Corps.

The Board notes that VA has conceded that there was contaminated water at Camp Lejeune from January 1957 through December 1987.  See VBA Training Letter 10-03.  The Veteran has raised this alternative theory of entitlement, and he was present at Camp Lejeune during the recognized period when the drinking water was contaminated.  Accordingly, the Board finds that another remand is necessary in order to obtain a VA medical opinion on whether any lung disability is traceable to the Veteran's exposure to contaminated water at Camp Lejeune during his period of service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, on remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Augusta VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2014 and associate those documents with the claims file.

2.  Furnish the Veteran's claims file to an appropriate VA physician in order to obtain a medical opinion regarding whether any lung disability can be traced to exposure to contaminated water at Camp Lejeune.  Research should be done as necessary to identify the toxins to which the Veteran was likely exposed and the likelihood that any such toxin(s) would cause any lung disability experienced by the Veteran.  (The contaminates VA has indicated were in the water include:  benzene, vinyl chloride, perchlolethylene (PCE) and trichloroethylene (TCE).)

After reviewing the claims file, the physician should opine as to whether any lung disability is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to contaminated water at Camp Lejeune during his period of service.  

A explanation for any opinion expressed must be provided, which explanation should refer to research done regarding diseases that have been identified as likely resulting from the Camp Lejeune water exposure.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

